--------------------------------------------------------------------------------

Exhibit 10.1
 
Purchase and Sale Agreement
and Joint Escrow Instructions
 
This Purchase and Sale Agreement and Joint Escrow Instructions (“Agreement”) is
made as of June 5, 2015 (the “Effective Date”) by and between SSBT LCRE V LLC, a
Delaware limited liability company (“Seller”), and HOMEFED OTAY LAND II, LLC, a
Delaware limited liability company (“Buyer”), in the following factual context:
 
A.                  Seller is the owner of certain real property consisting of
approximately 1,375 net acres of land in Chula Vista, California (the “Existing
Property”), and Seller has the right to acquire the real property described on
Exhibit A-1 hereto located in Chula Vista, California (the “Takashima
Property”), all as more particularly described in Section 1.1 below
(collectively, the “Property”).
 
B.                   Buyer desires to purchase the Property from Seller, and
Seller desires to sell the Property to Buyer, on the terms and conditions set
forth in this Agreement.
 
C.                  Certain of the capitalized words used in this Agreement are
defined terms with the meanings set forth below in this Agreement or in the
attached Exhibit C, as applicable.
 
In this factual context, and intending to be legally bound the parties agree as
follows:
 
ARTICLE 1                 AGREEMENT OF SALE
 
1.1                Property. Seller agrees to sell to Buyer, and Buyer agrees to
purchase from Seller, the Property, subject to all of the terms and conditions
of this Agreement.  The term “Property” includes the land identified in Exhibit
A (the “Existing Land”), subject to the Irrevocable Offers of Dedication shown
as exceptions 51, 57, 58, and 59 on the Preliminary Report, and the Takashima
Property (collectively, the “Land”), and all of Seller’s right, title and
interest in and to (i) the real property commonly known as “Otay Ranch” located
in the City of Chula Vista and in the County of San Diego and (ii) the
following, if any: (a) any and all easements, rights-of-way, title, interests
and rights (including without limitation mineral rights, development rights and
air rights) appurtenant to, applicable to, relating to or used or usable in
connection with the Land, (b) all water allocations, adjudicated water rights
and other water rights appurtenant to, applicable to, relating to or used or
usable in connection with the Land, (c) all improvements located on the Land at
the time of the Closing (the “Improvements”), (d) any Assigned Contracts (as
defined below), and (e) any entitlements, governmental approvals and permits
(including without limitation any governmental approvals which may be obtained
by the parties prior to the Closing), all plans, surveys, studies, reports,
maps, reimbursements, credits, warranties, guaranties, and other tangible and
intangible property associated with the Land or Improvements, if any.
 
1.2                Escrow.  Within one (1) Business Day after the Effective
Date, Seller and Buyer shall establish an escrow (“Escrow”) with Chicago Title
Company, 701 B Street, Suite 760, San Diego, CA 92101, Attention: Renee Marshall
(the “Title Company”), subject to the terms and conditions in this Agreement,
with a signed counterpart of this document to be delivered as preliminary escrow
instructions to the Title Company.  The Title Company shall execute and deliver
a counterpart of this Agreement to each of Seller and Buyer.
 
-1-

--------------------------------------------------------------------------------

ARTICLE 2                PURCHASE PRICE
 
2.1                Amount.  The purchase price for the Property (the “Purchase
Price”) shall be One Hundred Fifty Million Dollars ($150,000,000.00).
 
2.2                Deposit.  Within one (1) Business Day after the Effective
Date, and as a condition subsequent to the effectiveness of this Agreement,
Buyer shall deposit with the Title Company the sum of One Million Dollars
($1,000,000.00) in immediately available funds (the “Deposit”).  The Title
Company shall place the Deposit in an interest-bearing account with a bank or
other financial institution as directed by Buyer (the “Account”).  Buyer and
Seller have bargained for and agree that One Hundred Dollars ($100.00) of the
Deposit (the “Independent Consideration”) is consideration for Buyer’s rights
under this Agreement and for Seller providing the Due Diligence Period (defined
below) to Buyer.  Upon receipt, the Independent Consideration shall be
immediately released to Seller, and notwithstanding any provision in this
Agreement to the contrary, the Independent Consideration shall be nonrefundable
to Buyer in all circumstances.  Any time that this Agreement provides that the
Deposit is to be returned to Buyer, the amount returned to Buyer shall be net of
the Independent Consideration.
 
2.3               Payment of Balance.  On or before the Closing Date (as defined
in Section 7.1), Buyer shall pay the balance of the Purchase Price by electronic
transfer of immediately available funds into Escrow.
 
ARTICLE 3                 DUE DILIGENCE
 
3.1                Due Diligence Period; Inspection and Access.
 
3.1.1            Due Diligence Period.  The “Due Diligence Period” shall mean
the period beginning on the Effective Date and ending on June 26, 2015, at 5:00
p.m. Eastern Time.
 
3.1.2            Due Diligence Investigation.  During the Due Diligence Period,
Buyer shall conduct, at its sole cost and expense, such investigations, studies,
surveys, analyses and tests of the Property as it shall in its reasonable
discretion determine are necessary or desirable (the “Due Diligence
Investigation”).  This investigation may include the Feasibility Study and
Environmental Studies described in paragraphs 3.1.3 and 3.1.4 below; review of
Due Diligence Documents as described in paragraph 3.1.7 below; review of title
matters as described in Sections 3.3 and 3.4; and review of such other matters
pertaining to an investment in the Property as Buyer deems advisable.
 
3.1.3            Feasibility Study. At any time and from time to time during the
term of this Agreement, Buyer and Buyer’s Designees shall have the right to
enter upon all portions of the Property during normal business hours and upon at
least twenty-four (24) hours’ prior notice to Seller for purposes of inspecting
the Property, conducting due diligence activities, tests and studies, preparing
maps and surveys and all other purposes reasonably related to the acquisition
and development of the Property (collectively, the “Feasibility Study”).  The
Feasibility Study may include a physical inspection of the Property, including,
but not limited to, inspection and examination of soils, environmental factors,
Hazardous Materials (subject to paragraph (d) below), weather monitoring,
traffic studies, noise studies, water quality and availability studies,
archeological and paleontological studies, seismic and slope stability studies
and other studies which may be necessary or appropriate in Buyer’s sole
discretion for a complete evaluation of the condition and suitability of the
Property for any purpose.  The Feasibility Study and all other studies conducted
by Buyer or Buyer’s Designees shall be done at Buyer’s sole cost and at no cost
or expense to Seller.
 
-2-

--------------------------------------------------------------------------------

3.1.4            Environmental Studies.  At any time and from time to time
during the term of this Agreement, Buyer and Buyer’s Designees shall have the
right to perform a complete environmental audit of the Property and soils tests
on any portion of any of the Property, and any other technical studies which may
in Buyer’s sole discretion be helpful in deciding whether to purchase the
Property (collectively, the “Environmental Studies”).  Notwithstanding the
foregoing, Buyer shall obtain Seller’s prior written consent prior to the
commencement of any investigation involving soil borings, subsoil, soil vapor,
ground water, soil load‑bearing tests or other tests involving physical invasion
of the surface of the Property or any physical sampling.  Seller’s environmental
consultant may attend any test or investigation at the Property and shall be
entitled, without cost, to duplicates of any samples taken by Buyer or any of
Buyer’s Designees (or, if duplicates are not reasonably attainable, Buyer may
elect to deliver the actual samples after testing) and to copies of all final
written reports and data prepared by third parties on behalf of Buyer.  Any
request for consent must be delivered to Seller, together with a reasonably
detailed investigation plan sufficient for Seller to determine the scope and
logistics of the proposed investigation, at least forty-eight (48) hours before
the desired test.  Seller shall be deemed to have consented to the conduct of
any test so proposed if Seller fails to respond to a request for consent within
this 48-hour period.  Any invasive sampling or testing permitted by Seller shall
be performed in compliance with all Environmental Laws and other requirements of
governmental authorities.  If in the course of its investigation, Buyer or any
of Buyer’s Designees discovers any environmental condition that Buyer or any of
Buyer’s Designees believe should be reported to any governmental agency:  (a)
Buyer shall provide Seller with full information regarding the discovery, (b)
Buyer shall coordinate with Seller concerning such reporting; and (c) Buyer and
Seller shall do such reporting jointly except in cases where the reporting is
required by law to be done solely by Seller (in which case Seller alone shall do
it) or Buyer (in which case Buyer alone shall do it).  Copies of all written
reports and the substance of all oral reporting made by either party alone
pursuant to the preceding sentence shall be made available to the other party
concurrently with submission to the applicable governmental agency.
 
3.1.5            Access/Conditions.  To conduct the Feasibility Study and
Environmental Studies, Buyer and Buyer’s Designees shall have the right of
access to the Property during reasonable business hours and upon twenty-four
(24) hours’ advance telephonic notice to Seller.  Such access shall be
coordinated through Jeff Stargardter or Bryan Meisner of Trimont Real Estate
Advisors, having an address of 2 Park Plaza, #850, Irvine, CA 92614, and Seller
may require all such access to be supervised by Seller or Seller’s authorized
representatives.  All access to the Property shall be subject to the following
conditions:
 
(a)            The Due Diligence Investigation shall be conducted in full
compliance with each law, zoning restriction, ordinance, rule, regulation or
requirement of any governmental or quasi‑governmental agency with jurisdiction
over the Property.  Buyer and Buyer’s Designees shall make commercially
reasonable efforts to accommodate the requests of Seller so as to minimize
interference with activities and operations being conducted on the Property by
Seller.
 
(b)            Prior to entering the Property to perform its Due Diligence
Investigation, Buyer shall provide to Seller a certificate of insurance showing
that Buyer maintains in full force and effect a policy of commercial general
liability insurance (a) covering the activities of Buyer and Buyer’s Designees
in connection with the Due Diligence Investigation, (b) in an amount of not less
than Two Million Dollars ($2,000,000) combined single limit per occurrence from
a carrier reasonably acceptable to Seller, and (c) naming Seller as an
additional insured.
 
-3-

--------------------------------------------------------------------------------

(c)            All information supplied by Seller in the course of Buyer’s Due
Diligence Investigation shall remain the property of Seller.  In the event
Closing does not occur or this Agreement is terminated for any reason, Buyer
shall promptly return to Seller all documents obtained from Seller and Seller’s
agents, consultants and contractors, and at Seller’s request, shall deliver
copies of all documents prepared by third parties on behalf of Buyer during the
Due Diligence Investigation to the extent relating to the Property.
 
(d)            Promptly after any physical inspection of the Property, Buyer at
its sole cost shall restore any damage to the Property caused by Buyer or
Buyer’s Designees, to the condition that existed immediately prior to the
inspection, including, without limitation, patching the surface that was
disturbed by testing with material of an equivalent quality and consistency with
the surrounding material; provided that, if Closing does not occur for any
reason and if Buyer fails to promptly complete such restoration, then Seller may
elect to restore the Property itself and to charge the reasonable cost to Buyer
(who shall pay the amounts due within ten days after delivery of invoices from
Seller).
 
(e)            Buyer shall not directly contact any governmental agency
regarding the Property and agrees to coordinate its contacts with all
governmental agencies regarding the Property through Jeff Stargardter or Bryan
Meisner of Trimont Real Estate Advisors, having an address of 2 Park Plaza,
#850, Irvine, CA 92614. All contacts are to include a representative of Seller. 
Buyer shall provide Seller (a) copies of all written communications to or from
governmental authorities, and (b) at least one (1) Business Day’s prior notice
of any meetings with governmental authorities, so that Seller may participate if
it so chooses.  Buyer shall not enter into any binding agreements related to the
Property with governmental authorities prior to the Closing.  Seller
acknowledges that Buyer or its affiliates own other property within the Otay
Ranch Project and have regular contacts with the City of Chula Vista and other
governmental agencies relating to such other property.
 
(f)            Buyer shall keep confidential any non-public information
delivered to Buyer by Seller and any inspection of the Property conducted by
Buyer.  Buyer shall not use, duplicate or disseminate any of the information for
any purpose other than solely for the purpose of evaluating the Property.  Buyer
shall have the right to disclose any of the information only (i) to Buyer’s
employees, consultants, affiliates, prospective or actual lenders and any other
persons or entities having a reasonable need to know such information in
connection with Buyer’s intended use of the Property, provided that Buyer has
notified the third party of the confidential nature of such information or (ii)
as required by law, including any securities laws and the rules of any
applicable stock exchange or similar entity.  Buyer shall be responsible for any
breaches of confidentiality by persons to whom Buyer discloses information.  If
Buyer is confronted with, or is otherwise subject to, government compulsion,
regulatory requirement, or legal action to disclose information received under
this Agreement, Buyer shall promptly notify Seller, and shall reasonably assist
Seller in obtaining a protective order requiring that any portion of the
information required to be disclosed be used only for the purpose for which a
court issues an order, or for such other purposes as required by law.  This
provision shall not apply to any information that is or becomes generally
available to the public other than as a result of a breach of this provision by
Buyer, that was known by Buyer prior to the date of this Agreement or that Buyer
learns independently from any information provided by Seller or from any
investigations conducted on the Property by or on behalf of Buyer.
 
-4-

--------------------------------------------------------------------------------

(g)            Buyer shall not permit any mechanics’ or other liens to be filed
against the Property as a result of Buyer exercising its right of entry and
Buyer at its sole cost shall cause any liens so filed to be removed within ten
(10) days after filing, by bond or otherwise.
 
(h)            Buyer’s obligations under this Section 3.1.5 shall survive the
termination of this Agreement prior to Closing for a period of one (1) year.
 
3.1.6            Indemnity.  Buyer and HomeFed Corporation (by executing the
Joinder below) shall, jointly and severally,  indemnify, defend and hold Seller,
its affiliates, subsidiaries, partners, parents, members, directors, officers,
trustees, employees, attorneys, brokers, agents, successors and assigns, and
each of Robert B. Cameron, Ranie Hunter, Cameron Consulting Group, LLC and RH
Consulting Group, LLC (collectively, the “Seller Parties”) harmless from and
against any and all claims, liens, demands, losses, damages, liabilities, fines,
penalties, charges, administrative and judicial proceedings and orders,
judgments, and all costs and expenses incurred in connection with (including,
without limitation, attorneys’ fees, costs of defense, and costs and expenses of
all experts and consultants), to the extent caused, directly or indirectly, by
Buyer’s or Buyer’s Designees’ entry upon the Property in connection with Buyer’s
Due Diligence Investigation, including but not limited to:
 
(a)            any investigative or construction‑related activity, storage of
equipment or materials, or any other act or omission in connection with the
entry upon the Property by or on behalf of Buyer or Buyer’s Designees;
 
(b)            any contract, agreement or commitment of Buyer in connection with
the Property;
 
(c)            any mechanics’ or similar liens asserted by Buyer’s Designees;
and
 
(d)            the presence of Hazardous Materials brought on to the Property by
Buyer or Buyer’s Designees, or any claims of third parties regarding the
presence of Hazardous Materials brought on to the Property by Buyer or Buyer’s
Designees on other property.  Notwithstanding the foregoing, Buyer will have no
obligation under this Section 3.1.6 to indemnify, defend or hold Seller or the
Seller Parties harmless from any such matters to the extent caused, directly or
indirectly, by (i) the negligence or willful misconduct of Seller or the Seller
Parties or (ii) the discovery of any conditions pre-dating the Closing Date and
affecting the Property, including the presence of any Hazardous Materials (other
than to the extent set forth in Section 6.5).  Buyer’s obligations under this
Section 3.1.6 shall survive the Closing or the termination of this Agreement
prior to Closing.
 
3.1.7            Delivery of Documents.  Seller (a) prior to the Effective Date,
made available to Buyer copies of the documents located on the Jones Lang
LaSalle virtual data room for “1,374.7- acre land development opportunity - Otay
Ranch University Villages Chula Vista, CA,” and (b) within two (2) Business Days
after the Effective Date, shall deliver to Buyer an unredacted copy of the
purchase agreement for the Takashima Property and any other documents in
Seller’s possession or reasonable control relating to the Property which Seller
has reasonably determined to be material to Buyer’s Due Diligence Investigation
(other than the Development Management and Option Agreement dated as of October
17, 2011 by and between Seller and Meadow Lane, LLC, as amended as of the date
hereof (the “Meadow Lane Agreement”)).  The documents referred to in clauses (a)
and (b) of this Section 3.1.7 (excluding the Meadow Lane Agreement) are
collectively referred to in this Agreement as the “Due Diligence Documents”, and
constitute all documents in Seller’s possession or reasonable control relating
to the Property which Seller has reasonably determined to be material to Buyer’s
Due Diligence Investigation, including all contracts in effect with respect to
the ownership, development, operation or use of the Property (the “Contracts”)
other than the Meadow Lane Agreement.  Seller makes no representation or
warranty relating to the accuracy of the Due Diligence Documents and Buyer
acknowledges and agrees that Buyer is solely responsible for verifying the
accuracy of the Due Diligence Documents.
 
-5-

--------------------------------------------------------------------------------

3.1.8            Contracts.  Except for (a) the General Agreement for Consulting
Services, dated August 12, 2014, between Seller and Mission Consulting Services
[MCS], (b) the General Agreement for Consulting Services, dated July 2, 2008,
between OV Three Two, LLC, RR Quarry, LLC, JJJ&K Investments Two, LLC and Dudek
and (c) Contracts with governmental agencies relating to the Property
(collectively, the “Assigned Contracts”), Seller shall not assign its right,
title and interest in and to any Contracts to Buyer.  Seller will assign (to the
extent assignable without constituting a breach, a default or a violation of
applicable law) the Assigned Contracts to Buyer pursuant to the General
Assignment and Bill of Sale described below, unless Buyer elects not to assume
such Assigned Contracts during the Due Diligence Period.
 
3.2                Approval/Disapproval of Due Diligence Investigation.  Buyer
shall approve or disapprove of the results of its Due Diligence Investigation
(including the condition of title as set forth in Sections 3.3 and 3.4 below) in
the exercise of Buyer’s sole and absolute discretion by written notice delivered
to Seller and to the Title Company no later than 5:00 p.m. on the last day of
the Due Diligence Period.  Buyer’s disapproval or deemed disapproval shall
terminate this Agreement, in which case the Deposit, together with all accrued
interest, shall be returned to Buyer and, except as otherwise provided herein,
this Agreement shall be of no further force and effect.  Buyer’s failure to
deliver written notice to Seller of its approval of the results of its Due
Diligence Investigation by 5:00 p.m. (Eastern time) on the last day of the Due
Diligence Period shall be deemed disapproval.  In the event this Agreement is
terminated; Buyer shall return all Due Diligence Documents to Seller and shall
require each consultant employed by Buyer in the Due Diligence Investigation to
provide to Seller a true and complete copy of all final tests, reports, studies
and other documents generated in connection with Buyer’s Due Diligence
Investigation to the extent relating to the Property.
 
3.3               Condition of Title.  Title to the Property at Closing will be
subject only to (a) the standard printed exclusions to title in a CLTA standard
form owner’s policy of title insurance; (b)  all matters affecting the condition
of title created by or with the written consent of Buyer; (c) all matters that
would be disclosed by an accurate inspection and survey of the Land; (d) all of
the documents and instruments to be recorded in accordance with the terms of
this Agreement and any title matters memorialized or referred to therein; (e)
real property taxes and assessments which are a lien but not yet delinquent; (f)
the title conditions set forth on Exhibit D; and (g) any other title exceptions
caused or approved in writing by Buyer or deemed approved pursuant to Section
3.5 (collectively, “Permitted Exceptions”).  Unless Buyer elects in writing to
waive this requirement, Seller agrees to remove from title to the Land (i) the
Deed of Trust recorded on June 4, 2007, as Document No. 2007-0375476, as
modified by various recorded documents, of the San Diego Official Records, the
Financing Statement recorded on August 2, 2007, as Document No. 2007-0518160 of
the San Diego Official Records, as amended by various recorded documents, and
any associated Financing Statement filed with respect to any personal property
related to the Property, and (ii) the Deed of Trust recorded on June 4, 2007, as
Document No. 2007-00375477, as modified by various recorded documents, of the
San Diego Official Records, the Financing Statement recorded on August 2, 2007,
as Document No. 2007-0518161 of the San Diego Official Records, as amended by
various recorded documents and any associated Financing Statement filed with
respect to any personal property related to the Property.
 
-6-

--------------------------------------------------------------------------------

3.4                Title Review.  On or before the Effective Date, Seller
delivered to Buyer a Third Amended Preliminary Report issued May 28, 2015 on the
Property (the “Preliminary Report”), together with full and legible copies of
all supporting documents (the “Supporting Documents”) and the list of title
conditions attached as Exhibit D hereto that Seller does not intend to remove or
eliminate.  Buyer shall indicate whether Buyer approves of the title conditions
set forth on Exhibit D as part of Buyer’s Due Diligence Investigation no later
than 5:00 p.m. on the last day of the Due Diligence Period.  Buyer’s approval of
its Due Diligence Investigation shall be deemed to constitute Buyer’s election
to purchase the Property subject to the title conditions set forth on Exhibit D,
which shall become Permitted Exceptions.
 
3.5               Supplemental Reports.  In the event any supplement to or
update of the Preliminary Report discloses additional title exceptions (other
than exceptions based upon  any matter included in the Permitted Exceptions or
resulting from Buyer’s activities on the Land) ("Supplemental Title Matters"),
Buyer shall have a five (5) Business Day period following Buyer’s receipt of
such supplement or update ("Supplemental Title Review Period") to approve or
disapprove such Supplemental Title Matters in its reasonable discretion by
written notice to Seller and the Title Company (“Buyer’s Supplemental Title
Notice").  If Buyer disapproves or conditionally approves any such Supplemental
Title Matters, Seller may, within five (5) Business Days after its receipt of
Buyer’s Supplemental Title Notice ("Seller's Response Period"), elect in writing
("Seller's Title Notice") to eliminate or ameliorate to Buyer’s satisfaction the
disapproved or conditionally approved Supplemental Title Matters by Closing as a
condition to Closing for Buyer’s benefit.  The failure of Buyer to provide
Buyer’s Supplemental Title Notice prior to the expiration of the Supplemental
Title Review Period shall be deemed to constitute Buyer’s unconditional approval
of such Supplemental Title Matters and such Supplemental Title Matters shall
become Permitted Exceptions.  If Seller fails to provide Seller's Title Notice
within the Seller's Response Period or does not elect to eliminate or ameliorate
to Buyer’s satisfaction any disapproved or conditionally approved Supplemental
Title Matters, then Buyer shall have the right, by a writing delivered to Seller
and the Title Company within five (5) Business Days following the expiration of
the Seller's Response Period to:  (i) waive its prior disapproval, in which
event said disapproved matters shall be deemed approved and become Permitted
Exceptions; or (ii) terminate this Agreement and the Escrow, in which event the
Escrow and the rights and obligations of the parties shall terminate, except for
any indemnity and confidentiality obligations set forth herein, and the Deposit
shall be returned to Buyer.  Notwithstanding the foregoing, Seller agrees that
until the earlier of the Closing or the termination of this Agreement, Seller
shall not take any actions which will result in the establishment of any new
exceptions to title to the Property that are not Permitted Exceptions.
 
3.6                No Warranties.  Buyer agrees that, except for any breach of
any covenant, representation or warranty hereunder by Seller or Seller fraud,
its acceptance of the Title Policy shall be in full satisfaction of any
obligation of Seller as to the condition of title to the Land, and in the event
there are any title exceptions or defects, including, without limitation, liens,
encumbrances, covenants, conditions, reservations, restrictions, rights, rights
of way, or easements, which, in Buyer's opinion, constitute a defect in title
not shown or revealed in the Preliminary Report or the Supporting Documents and
not actively created, suffered, assumed or agreed to in writing by Seller on or
before the Closing Date, and as between Seller and Buyer, Buyer shall look
solely to the remedies available to Buyer under the Title Policy, and Seller
shall have no responsibility or liability for any title defect.
 
-7-

--------------------------------------------------------------------------------

ARTICLE 4                CONDITIONS PRECEDENT
 
4.1                Buyer’s Conditions.  Buyer’s obligation to purchase the
Property is subject to the fulfillment of the following conditions at or prior
to the Closing Date, each of which may be waived by Buyer in writing:
 
4.1.1            Representations and Warranties True at Closing.  Seller’s
representations and warranties contained in this Agreement shall be true and
correct in all material respects on and as of the Closing Date as though such
representations and warranties were made on and as of the Closing Date.
 
4.1.2            Performance.  Seller shall have performed and complied in all
material respects with all covenants, agreements, terms and conditions required
by this Agreement to be performed or complied with by it prior to or at the
Closing.
 
4.1.3            Title Policy.  The Title Company shall on the Closing Date be
irrevocably and unconditionally committed to deliver to Buyer a CLTA owner’s
policy of title insurance, with liability equal to the Purchase Price insuring
fee title to the Land vested in Buyer, subject only to Permitted Exceptions (the
“Title Policy”).
 
4.2               Seller’s Conditions.  Seller’s obligation to sell the Property
to Buyer is subject to the fulfillment of the following conditions at or prior
to the Closing Date, each of which may be waived by Seller in writing:
 
4.2.1            Representations and Warranties True at Closing.  Buyer’s
representations and warranties contained in this Agreement shall be true and
correct in all material respects on and as of the Closing Date as though such
representations and warranties were made on and as of the Closing Date.
 
4.2.2            Performance.  Buyer shall have performed and complied in all
material respects with all covenants, agreements, terms and conditions required
by this Agreement to be performed or complied with by it prior to or at the
Closing.
 
4.2.3            Payment.  Buyer shall have timely delivered the Purchase Price
and other sums owing under this Agreement in good funds to Escrow.
 
4.2.4            No Litigation.  There shall exist no pending actions, suits,
arbitrations, attachments, proceedings, assignments for the benefit of
creditors, insolvency, bankruptcy, reorganization or other proceedings by or
against Buyer that would materially and adversely affect the ability of Buyer to
perform its obligations under this Agreement.
 
4.2.5            Title Policy.  The Title Company shall on the Closing Date be
irrevocably and unconditionally committed to issue the Title Policy to Buyer.
 
-8-

--------------------------------------------------------------------------------

ARTICLE 5                REPRESENTATIONS AND COVENANTS
 
5.1               Seller’s Representations and Covenants.  Seller represents,
warrants and covenants to Buyer the following, as of the Effective Date and as
of the Closing Date:
 
5.1.1            Seller has the requisite power and authority to execute,
deliver and perform this Agreement.  This Agreement and the other documents
executed by Seller in accordance with this Agreement constitute legal, valid and
binding obligations of Seller, enforceable against Seller in accordance with
their respective terms.  At and as of the Effective Date, no authorization,
consent or approval of, or notice to, any governmental entity or other Person is
required to be obtained or given in connection with the execution and delivery
of this Agreement by Seller or the performance of any of Seller’s obligations
hereunder.  At and as of the Closing, no authorization, consent or approval of,
or notice to, any governmental entity or other Person shall be required to be
obtained or given in connection with the performance of any of Seller’s
obligations hereunder.
 
5.1.2            Neither the execution and delivery of this Agreement by Seller,
nor performance of any of its obligations under this Agreement, nor consummation
of the transactions contemplated in this Agreement, shall conflict with, result
in a breach of, or constitute a default under, the terms and conditions of the
organizational documents pursuant to which Seller was organized, or any
indenture, mortgage, deed of trust, agreement, undertaking, instrument or
document to which Seller is a party or is bound, or any order or regulation of
any court, regulatory body, administrative agency or governmental body having
jurisdiction over Seller.
 
5.1.3            Except as set forth in the Due Diligence Documents, to Seller’s
Knowledge, there is no suit, action or arbitration, or legal, administrative, or
other proceeding or governmental investigation, formal or informal, including
but not limited to eminent domain, or condemnation, pending or threatened, that
affects the Property or the anticipated development of the Property, or that
adversely affects Seller’s ability to perform hereunder.
 
5.1.4            Except as set forth in the Permitted Exceptions and the
Assigned Contracts, Seller has not entered into any contracts or agreements that
would in any way be binding on Buyer or would interfere with Buyer’s ability to
develop and improve the Property as a residential development, and will not
enter into any contract or agreement that would affect the Property or any
portion thereof prior to the Close of Escrow, without Buyer’s written consent.
 
5.1.5            Except as set forth in the Due Diligence Documents,  neither
Seller nor, to Seller’s Knowledge, any third party has used, generated,
transported, discharged, released, manufactured, stored, or disposed any
Hazardous Material from, into, at, on, under, or about the Property. 
Additionally, to Seller’s Knowledge, except as set forth in the Due Diligence
Documents (a) the Property is not in violation, nor has been or is currently
under investigation for violation of any Environmental Law; (b) there has been
no migration of any Hazardous Material from, into, at, on, under or about the
Property in violation of any Environmental Law; and (c) there is not now, nor
has there ever been on or in the Property underground storage tanks, used to
store, treat or handle Hazardous Materials in, on or under the Property.
 
5.1.6            Except as set forth in the Permitted Exceptions and the Due
Diligence Documents, the Property is not subject to any of the following caused
or created by Seller or, to Seller’s Knowledge, any other party: (i) unrecorded
deeds, leases, easements, or licenses; (ii) rights of parties in possession; or
(iii) any option contract, right of first refusal, or other contract pursuant to
which any party other than Buyer has any right to purchase an interest in the
Property.
 
-9-

--------------------------------------------------------------------------------

5.1.7            Except as set forth in the Due Diligence Documents, to Seller’s
Knowledge, no default or violation by Seller exists under or with respect to any
permit, approval, entitlement, contract or agreement relating to the Property.
 
5.1.8            To Seller’s Knowledge, the Due Diligence Documents provided to
Buyer are true and complete copies of all documents in Seller’s possession or
reasonable control relating to the Property which Seller has reasonably
determined to be material to Buyer’s Due Diligence Investigation.
 
5.1.9            Except as set forth in the Due Diligence Documents, Seller has
not been notified in writing by any governmental authority or other party that
the Property is in violation of any laws, statutes, ordinances, rules,
regulations, orders or requirements.
 
5.1.10         As of the Closing Date, the Meadow Lane Agreement will have
terminated and Meadow Lane, LLC shall have no further claims under the Meadow
Lane Agreement that would affect the Property or Buyer after Closing.
 
5.2               Buyer’s Representations and Covenants.  Buyer represents,
warrants and covenants to Seller the following, as of the Effective Date and as
of the Closing Date:
 
5.2.1            Buyer has the requisite power and authority to execute, deliver
and perform this Agreement.  This Agreement and the other associated documents
executed by Buyer constitute legal, valid and binding obligations of Buyer,
enforceable against Buyer in accordance with their respective terms.  At and as
of the Effective Date, no authorization, consent or approval of, or notice to,
any governmental entity or other Person is required to be obtained or given in
connection with the execution and delivery of this Agreement by Buyer or the
performance of any of Buyer’s obligations hereunder.  At and as of the Closing,
no authorization, consent or approval of, or notice to, any governmental entity
or other Person shall be required to be obtained or given in connection with the
performance of any of Buyer’s obligations hereunder.
 
5.2.2            Neither the execution and delivery of this Agreement by Buyer,
nor performance of any of its obligations under this Agreement, nor consummation
of the transactions contemplated in this Agreement, shall conflict with, result
in a breach of, or constitute a default under, the terms and conditions of the
organizational documents pursuant to which Buyer was organized, or any
indenture, mortgage, deed of trust, agreement, undertaking, instrument or
document to which Buyer is a party or is bound, or any order or regulation of
any court, regulatory body, administrative agency or governmental body having
jurisdiction over Buyer.
 
5.2.3            Buyer has or will on the Closing Date have all funds necessary
to consummate the transactions contemplated by this Agreement.
 
5.2.4            To Buyer’s actual knowledge (without inquiry or investigation)
there is no pending litigation, administrative proceeding, or other legal or
governmental action which would prevent Buyer from performing its obligations in
accordance with the terms of this Agreement.
 
-10-

--------------------------------------------------------------------------------

Buyer will cooperate with Seller and shall supply Seller such information and
representations as may be requested by Seller to confirm these representations.
 
5.3                Activities Prior to Closing.
 
5.3.1            Until the earlier of the Closing or the termination of this
Agreement, Seller shall (a) not make any material physical changes to the
Property; (b) continue to manage the Property in substantially the same manner
in which it is being managed as of the Effective Date; (c) not enter into any
contracts or agreements that would be binding upon the Property after Closing,
nor enter into any material amendment of, nor waive in writing any material
right under, any existing Contract affecting the Property (other than
termination of existing Contracts that are not Assigned Contracts); (d) not
enter into any lease or any material amendment of, nor waive in writing any
material right under, any existing lease; (e)  not enter into, amend or waive in
writing any right under any recorded document affecting the Property; (f)
continue to carry its existing insurance through the Closing Date; (g) not
remove any personal property unless it is replaced with a comparable item of
equal quality and quantity as existed as of the time of such removal; (h)
perform all of its obligations under any contracts, approvals, permits, licenses
and entitlements affecting the Property; (i) not amend or waive any rights under
any Contracts, approvals, permits, licenses and entitlements affecting the
Property; (j) use commercially reasonably efforts to continue to process any
pending applications for any approvals, permits, licenses and entitlements
affecting the Property (other than termination of existing Contracts that are
not Assigned Contracts); and (k) comply with Seller’s obligations under the
purchase agreement related to the Takashima Property and use commercially
reasonable efforts to acquire the Takashima Property prior to the Close of
Escrow; provided, that if Seller requests to take any of the actions described
in clauses (a), (c), (d), (e), (g), or (i) above, Buyer’s consent shall not be
unreasonably withheld, conditioned or delayed.
 
5.3.2            Prior to the Closing, Seller will continue to process (a) the
Village 3 Mitigation Plans through the Army Corps Water Control Board, (b) the
Otay Water District Sub-Area Master Plan, and (c) the Village 8 East Wetlands
Permit (the “In-Process Permits”).  Seller and Buyer shall cooperate in the
processing of the In-Process Permits and Seller shall not enter into any
agreement with or make any submissions to a governmental agency in connection
with the In-Process Permits, without the prior written consent of Buyer, which
shall not be unreasonably withheld, conditioned or delayed.  Failure to timely
respond within five (5) Business Days shall be deemed approval.  Section
5.3.1(j) notwithstanding, in the event Buyer reasonably withholds any consent
requested by Seller, Seller shall have no obligation to continue processing the
In-Process Permits.
 
-11-

--------------------------------------------------------------------------------

ARTICLE 6                AS-IS; RELEASE; INDEMNITY
 
6.1               “As Is.”  Except for Seller’s express representations,
warranties and covenants in this Agreement, Buyer is relying solely upon and
will have conducted its own, independent inspection, investigation and analysis
of the Property as it deems necessary or appropriate in so acquiring the
Property from Seller.  Buyer represents and agrees that (a) Buyer is a
sophisticated real estate investor with sufficient experience and expertise to
evaluate the Property, its physical condition and development potential and the
risks associated with acquiring the Property upon the terms and conditions set
forth in this Agreement; (b) Buyer has had an opportunity to review public
records and other sources of information and has sought expert advice from its
own attorneys and consultants in regard to environmental matters; (c) Buyer has
received sufficient information and had adequate time to make an informed
evaluation of all aspects of the Property and its condition; (d) Buyer has
entered into this Agreement with the intention of making and relying upon its
own investigation or that of third parties with respect to the physical,
environmental, economic and legal condition of the Property; (e) in connection
with its investigations and inspections of the Property it has contracted or may
contract with certain advisors and consultants, including but not limited to
environmental consultants, engineers and geologists, soils and seismic experts,
and zoning, planning and entitlements consultants, to conduct such
environmental, geological, soil, hydrology, seismic, physical, structural,
mechanical, zoning, land use and other inspections of the Property as Buyer
deems to be necessary, and that Buyer has reviewed or will review thoroughly all
such reports as well as all materials and other information given or made
available to Buyer by Seller; and (f) Buyer is not relying upon any statements,
representations or warranties of any kind, other than those specifically set
forth in this Agreement.  Buyer further acknowledges that it has not received
from or on behalf of Seller any accounting, tax, legal, architectural,
engineering, environmental, property management or other advice with respect to
this transaction and is relying solely upon the advice of third party
accounting, tax, legal, architectural, engineering, environmental, zoning,
planning, entitlement, property management and other advisors.  Except for
Seller’s express representations, warranties and covenants in this Agreement,
Seller has made no representations or warranties, express or implied, regarding
the Property or matters affecting the Property, whether made by Seller, on
Seller’s behalf or otherwise, including, without limitation, any of the
following matters (collectively referred to herein as the "Property
Conditions"): the use, development or suitability for development of the
Property, including but not limited to, any desired investigations or analyses
of present or future laws, statutes, rules, regulations, ordinances,
limitations, restrictions or requirements concerning the use, density, location
or suitability of the Property or any existing or proposed development or
condition thereof, the necessity or availability of any general or specific plan
amendments, rezoning, zone variances, conditional use permits, development
agreements, development permits, building permits, environmental impact reports,
parcel or subdivision maps, federal, state or local governmental approvals, or
any other governmental permits, approvals or acts, the economic value of the
Property; the size, dimensions, location or topography of the Property; the
availability, character, quality, composition, and/ or adequacy of access to the
Property, and the water, sewage, drainage, electricity, natural gas, telephone,
cable television, cellular service, data service or any other utilities serving
the Property; the presence or adequacy of infrastructure, sub-drain or other
improvements on, near or concerning the Property; the extent or condition of any
grading, compaction or other site work already performed or hereafter required
for Buyer's proposed development; any surface, soil, subsoil, geologic or ground
water conditions or other physical conditions of or affecting the Property or
the surrounding property, including, but not limited to, existing and potential
geotechnical conditions, geologic instability of any adjacent slope areas,
climate, drainage, air, water or minerals and the existence of contaminants or
hazardous materials on or in the Property or in the ground water; the extent or
condition of title to the Property; traffic conditions or other neighborhood
conditions, including schools, proximity and adequacy of law enforcement and
fire protection, crime statistics, noise or odor from any sources, landfills,
proposed future developments, or other conditions or influences which may be
significant to certain cultures or religions; market conditions; and all other
matters concerning the condition, use, development or sale of the Property. 
Upon Closing, Buyer shall assume the risk that adverse matters, including, but
not limited to, adverse physical and environmental conditions, may not have been
revealed by Buyer's inspections and investigations.  Seller is not liable or
bound in any manner by any oral or written statements, representations, or
information pertaining to the Property furnished by any real estate broker,
agent, employee, servant or other person.  Buyer acknowledges that subject to
the express representations, warranties and covenants of Seller contained in
this Agreement, the Purchase Price reflects the "as is" nature of this sale and
any faults, liabilities, defects or other adverse matters that may be associated
with the Property.  Except as otherwise expressly provided in this Agreement,
Buyer shall purchase the Property in its “AS IS” condition and “WITH ALL FAULTS”
on the Closing Date.  The terms and conditions of this Section 6.1 shall
expressly survive Closing and shall not be merged with the Grant Deed.
 
-12-

--------------------------------------------------------------------------------

6.2                Natural Hazard Disclosure.  Buyer and Seller acknowledge that
Seller is required to disclose if any of the Land lies within the following
natural hazard areas or zones:  (i) a special flood hazard area designated by
the Federal Emergency Management Agency; (ii) an area of potential flooding;
(iii) a very high fire hazard severity zone; (iv) a wild land area that may
contain substantial forest fire risks and hazards; (v) an earthquake fault or
special studies zone; or (vi) a seismic hazard zone.  Buyer and Seller
acknowledge that Seller has employed the services of Disclosure Source (or its
affiliate) or another company selected by Seller ("Natural Hazard Expert") to
examine the maps and other information specifically made available to the public
by Governing Agencies for the purposes of enabling Seller to fulfill its
disclosure obligations with respect to the natural hazards referred to above and
to report the results of its examination to Buyer and Seller in writing.  The
written report prepared by the Natural Hazard Expert regarding the results of
its examination fully and completely discharges Seller from its disclosure
obligations referred to herein, and, for the purposes of this Agreement, the
provisions of Civil Code Section 1103.4 regarding the non-liability of Seller
for errors and/or omissions not within its personal knowledge shall be deemed to
apply, and the Natural Hazard Expert shall be deemed to be an expert dealing
with matters within the scope of its expertise with respect to the examination
and written report regarding the natural hazards referred to above.
 
6.3                Waiver and Release.  Buyer acknowledges and agrees that the
terms and conditions of this Agreement, including those set forth in this
Section 6.3, are an integral part of this Agreement and that Seller would not
have agreed to sell the Property to Buyer for the Purchase Price without such
provisions set forth in this Agreement.  Without limiting the generality of the
foregoing, except with respect to the Buyer Excluded Claims (as defined below),
Buyer, effective as of Closing, hereby expressly waives and relinquishes any and
all rights and remedies Buyer may have against Seller Parties, whether now, as
of Closing, or thereafter, and whether known or unknown, arising from or related
to any matter of any nature relating to the Property, or any condition or
circumstance affecting the Property, its financial viability, use or operation,
or any portion thereof, including the Property Conditions (including without
limitation, any Environmental Liabilities) (collectively "Claims").  The waivers
and releases by Buyer herein contained shall survive Closing and the recordation
of the Grant Deed and shall not be deemed merged into the Grant Deed upon
recordation.  This release includes (i) claims of which Buyer is presently
unaware, (ii) claims of which Buyer is unaware as of Closing, and (iii) claims
which Buyer does not presently or as of Closing suspect to exist in its favor
which, if known by Buyer, would materially affect Buyer’s release of the
Seller.  In connection with the general release set forth in this Section 6.3,
Buyer acknowledges that it has read and is familiar with the provisions of
California Civil Code Section 1542 and specifically waives the provisions of
California Civil Code Section 1542, which provides as follows:
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
 
/s/ PJB
Buyer’s Initials

 
-13-

--------------------------------------------------------------------------------

6.4               Buyer Excluded Claims Definition.  Notwithstanding anything to
the contrary herein, the release provisions set forth in Section 6.3 above shall
not apply to any Claims arising out of a breach by Seller of any of the express
representations, warranties, or covenants made in this Agreement, or Seller’s
fraud or willful misconduct (collectively, “Buyer’s Excluded Claims”).
 
6.5                Indemnification by Buyer.  Except to the extent arising from
the actions or omissions of the Seller Parties prior to the Closing Date or
otherwise arising during Seller’s ownership of the Property (other than as
contemplated by Section 3.1.6), Buyer and HomeFed Corporation (by signing the
Joinder below) jointly and severally agree to indemnify, defend and hold
harmless the Seller Parties from and against all claims against the Seller
Parties for Environmental Liabilities made by third parties (including
governmental authorities) arising from or related to the Property.  A Seller
Party shall give Buyer and HomeFed Corporation prompt written notice of any
Environmental Liabilities.  Buyer shall have the right to direct, through
counsel reasonably acceptable to the Seller Party, the defense or settlement of
any Environmental Liabilities at Buyer’s (or HomeFed Corporation’s) expense.  If
Buyer shall fail to defend or fail to prosecute or withdraws from such defense,
the Seller Party shall have the right to undertake such defense or settlement,
at Buyer’s (or HomeFed Corporation’s) expense.  If the Seller Party is entitled
to and does assume the defense of any Environmental Liabilities pursuant to this
Section 6.5 and proposes to settle such Environmental Liabilities prior to a
final judgment or to forego appeal, then the Seller Party shall give Buyer and
HomeFed Corporation prompt written notice of its proposal to settle and Buyer
shall have the right to participate in the settlement or assume or reassume the
defense of such Environmental Liabilities.
 
6.6               Survival.  Buyer’s agreements and covenants under this ARTICLE
6 shall survive the Closing.
 
ARTICLE 7                CLOSING
 
7.1                Time.  The parties shall close the transaction contemplated
by this Agreement (the “Closing”) not later than 5:00 pm Eastern Time July 2,
2015, or another date and time mutually agreed to by the parties (the “Closing
Date”); provided, that in the event Seller has not acquired fee title to the
Takashima Property on or before the Closing Date pursuant to the purchase
agreement related to the Takashima Property (a) such failure shall not
constitute Seller’s default under, or breach of, this Agreement and (b) Two
Hundred Fifty Thousand Dollars ($250,000) of the Purchase Price shall be
retained in escrow, to be released to Seller upon Seller’s acquisition of fee
title to the Takashima Property and conveyance of such fee title to Buyer in
accordance with the terms of this Agreement.  If the Closing occurs prior to
Seller’s acquisition of fee title to the Takashima Property, then, upon Buyer’s
request, Seller will assign all of its right, title and interest in and to the
purchase agreement for the Takashima Property to Buyer, in which case Escrow
shall disburse to Seller from such retained funds an amount equal to the
deposits made by Seller under the purchase agreement for the Takashima Property
to the extent applicable to the purchase price and release the remaining
retained funds to Buyer.
 
7.2               Seller’s Deposits Into Escrow.  Seller shall deposit into
escrow at least one (1) Business Day before Closing the following documents:
 
7.2.1            A duly executed and acknowledged grant deed in the form of
Exhibit B, conveying fee title to the Property to Buyer, subject only to
Permitted Exceptions (the “Grant Deed”);
 
-14-

--------------------------------------------------------------------------------

7.2.2            A duly executed certificate of Seller stating that Seller is or
is not a “foreign person” within the meaning of Section 1445(f) of the Internal
Revenue Code of 1986, as amended (the “Non-Foreign Certificate”);
 
7.2.3            A duly executed Real Estate Withholding Exemption Certificate
and Waiver Request for Non-Individual Sellers, California Form 593-C (the
“Withholding Certificate”);
 
7.2.4            Such affidavits as may be customarily and reasonably required
by the Title Company to remove any exceptions for rights of possession and
mechanic’s liens from the Title Policy;
 
7.2.5            A duly executed General Assignment and Bill of Sale in the form
of Exhibit “E”;
 
7.2.6            A duly executed and acknowledged Assignment of Declarant’s
Rights in a form reasonably acceptable to the parties assigning any rights
Seller has or may have under any declarations or similar documents affecting the
Property, if any;
 
7.2.7            Such evidence as the Title Company may require as to the
authority of the person or persons executing documents on behalf of Seller;
 
7.2.8            An executed closing statement approved by Seller; and
 
7.2.9            Such additional documents, including written escrow
instructions consistent with this Agreement, as may be reasonably necessary for
conveyance of the Property in accordance with the terms of this Agreement.
 
7.3                Buyer’s Deposits into Escrow.  Buyer shall deposit into
escrow on or before Closing:
 
7.3.1            The balance of the Purchase Price in accordance with the
provisions of Section 2, plus or minus prorations and closing costs as provided
in Section 7.5, by electronic transfer of immediately available funds into
Escrow not later than 5 p.m. on the day prior to the scheduled Closing Date;
 
7.3.2            Such evidence as the Title Company may require as to the
authority of the person or persons executing documents on behalf of Buyer;
 
7.3.3            Such affidavits as may be customarily and reasonably required
by the Title Company;
 
7.3.4            An executed closing statement approved by Buyer; and
 
7.3.5            Such additional documents, including written escrow
instructions consistent with this Agreement, as may be reasonably necessary for
conveyance of the Property in accordance with this Agreement.
 
7.4               Closing.  When the Title Company has received all documents
and funds identified in Sections 7.2 and 7.3, all conditions to Closing have
been satisfied, deemed satisfied or waived, the Title Company is irrevocably
committed to issue the Title Policy as described in Section 4.1.3, and the Title
Company has complied with all escrow instructions of the parties, then, and only
then, the Title Company shall take the following actions in the following
chronological order:
 
-15-

--------------------------------------------------------------------------------

7.4.1            Record the Grant Deed (marked for return to Buyer);
 
7.4.2            Issue the Title Policy to Buyer;
 
7.4.3            Deliver to Buyer: (i) a conformed copy (showing all recording
information thereon) of the Grant Deed, (ii) the Non-Foreign Certificate, (iii)
the Withholding Certificate; and (iv) the General Assignment and Bill of Sale;
and
 
7.4.4            Deliver to Seller:  (i) a conformed copy (showing all recording
information thereon) of the Grant Deed, and (ii) the Purchase Price (as adjusted
pursuant to Section 7.5).
 
The Title Company shall prepare and sign closing statements showing all receipts
and disbursements and deliver copies to Buyer and Seller.
 
7.5               Prorations and Closing Costs.  Subject to the other provisions
of this Section 7.5, all receipts and disbursements of the Property will be
prorated as of 12:01 a.m. Eastern Time on the Closing Date.  Not less than three
(3) Business Days prior to the Closing, the Title Company shall submit to Buyer
and Seller for their approval a tentative prorations schedule showing the
categories and amounts of all prorations proposed.  The parties shall agree on a
final prorations schedule prior to the Closing.  If following the Closing either
party discovers an error in the prorations statement, it shall notify the other
party and the parties shall promptly make any adjustment required.  The
provisions of this Section 7.5 shall survive the Closing.
 
7.5.1            Property Taxes.  All non-delinquent real and personal property
taxes, assessments, improvement bonds and other similar expenses, including,
without limitation, all supplemental taxes attributable to the period prior to
the Closing Date for the calendar year in which the Closing occurs, shall be
prorated to the Closing Date, based on the latest available tax rate and
assessed valuation.  If the amount of any installment of these real property
taxes and assessments is not known as of the Closing Date, then a proration
shall be made by the parties based on a reasonable estimate of the real property
taxes and assessments applicable to the Property and the parties shall adjust
the proration when the actual amount becomes known upon the written request of
either party made to the other.
 
7.5.2            Closing Costs.  The parties shall pay costs of Closing as
follows: Seller shall pay the cost of a CLTA owner’s title insurance policy and
all state and local transfer taxes.  Buyer shall pay for any additional title
insurance coverage, survey costs if Buyer obtains a survey and title
endorsements desired by Buyer.  Seller and Buyer shall each pay one-half of all
other closing costs.  Real estate brokerage commissions shall be controlled by
Section 10.11.
 
7.6                Possession.  Seller shall deliver exclusive right of
possession to the Property to Buyer on the Closing Date, subject only to the
Permitted Exceptions.
 
-16-

--------------------------------------------------------------------------------

ARTICLE 8                DEFAULT AND TERMINATION
 
8.1                Buyer’s Termination.  Provided Buyer is not then in material
breach of this Agreement, Buyer shall have the option to terminate this
Agreement if Seller is in material breach of its obligations under this
Agreement as of the Closing Date.  Notwithstanding anything to the contrary
contained herein, except for Seller's obligation to deliver the documents
necessary to close the Escrow for the Property, as provided in Section 7.2
above, which shall be performed as required pursuant thereto, Seller shall not
be in default under this Agreement prior to the Closing Date unless Seller’s
failure to perform its obligations hereunder remains uncured for a period of
thirty (30) days after Seller's receipt of written notice from Buyer of such
default (except that in the event Seller commences to cure such default within
such thirty (30) day period and diligently proceeds to cure such default
thereafter, Seller shall not be in default hereunder so long as Seller is
proceeding diligently to effect such cure and such cure is effected within
ninety (90) days of the notice of default).  In the event of Seller's default
prior to the Closing Date, after the expiration of any notice and cure period
specified above, Buyer’s sole and exclusive remedy, at law or in equity, shall
be either: (a)  terminate this Agreement by giving written notice of termination
to Seller whereupon the Title Company will return the Deposit to Buyer, Seller
shall reimburse Buyer for the reasonable documented costs of its Due Diligence
Investigation, and attorneys’ fees incurred in the transaction, and both Buyer
and Seller will be relieved of any further obligations or liabilities hereunder,
except for any indemnity and confidentiality obligations set forth herein or (b)
in the alternative, sue Seller for specific performance of Seller's obligations
under this Agreement; provided, however, that in the event Buyer elects to sue
Seller for specific performance of Seller's obligations under this Agreement,
such action shall be commenced within sixty (60) days following the expiration
of the cure period specified above without Seller having effected such cure and,
in the event such action for specific performance is not commenced within such
sixty (60) day period, Buyer shall be deemed to have waived any and all rights
it may have to sue Seller for specific performance of Seller's obligations under
this Agreement.  Notwithstanding the foregoing, nothing contained in this
Section will affect Buyer’s rights to recover attorneys’ fees and expenses in
accordance with Section 10.7 of this Agreement or Buyer’s rights and remedies
under Section 10.11.  Except as specifically set forth in this Section 8.1,
Buyer specifically waives any right to pursue any other remedy at law or equity
for such default of Seller, including, without limitation, any right to seek,
claim or obtain damages, punitive damages or consequential damages, including,
without limitation, any claim for lost profits or attorneys' fees or costs.
 
8.2               Seller’s Termination.  Provided Seller is not then in material
breach of this Agreement, Seller shall have the option to terminate this
Agreement if: (a) Buyer is in material breach of a non-monetary obligation under
this Agreement (other than the obligation to consummate the Closing on the
Closing Date in accordance with this Agreement) and such breach has not been
cured within five (5) Business Days after Seller has delivered written notice of
the breach to Buyer; or (b) Buyer is in material breach of any of its other
obligations under this Agreement and such breach has not been cured within two
(2) Business Days after Seller has delivered written notice of the breach to
Buyer.  In the event of such termination, the Deposit shall be delivered to
Seller pursuant to Section 8.3.
 
-17-

--------------------------------------------------------------------------------

8.3               Liquidated Damages.  IN THE EVENT THE SALE OF THE PROPERTY TO
BUYER IS NOT CONSUMMATED AS A RESULT OF BUYER’S BREACH OR DEFAULT UNDER THIS
AGREEMENT, SELLER, BY WRITTEN NOTICE TO BUYER, SHALL MAKE DEMAND FOR
PERFORMANCE, AND IF BUYER SHALL FAIL TO PERFORM WITHIN FIVE BUSINESS DAYS AFTER
DELIVERY OF SUCH DEMAND, SELLER MAY TERMINATE THIS AGREEMENT.  BUYER AND SELLER
ACKNOWLEDGE AND AGREE THAT SELLER’S ACTUAL DAMAGES, IN THE EVENT OF BUYER’S
BREACH OR DEFAULT UNDER THIS AGREEMENT WOULD BE EXTREMELY DIFFICULT OR
IMPRACTICABLE TO DETERMINE.  THEREFORE, IN THE EVENT SELLER SO TERMINATES THIS
AGREEMENT DUE TO A BUYER’S BREACH OR DEFAULT UNDER THIS AGREEMENT AFTER BUYER
DELIVERS AN APPROVAL NOTICE PURSUANT TO SECTION 3.2, THE PARTIES HAVE AGREED,
AFTER NEGOTIATION, THAT THE DEPOSIT SHALL CONSTITUTE SELLER’S SOLE AND EXCLUSIVE
RIGHT TO DAMAGES AND THAT THIS SUM REPRESENTS A REASONABLE ESTIMATE OF THE
ACTUAL DAMAGES SELLER WOULD INCUR IN THE EVENT OF BUYER’S BREACH OR DEFAULT
UNDER THIS AGREEMENT.  SELLER WAIVES ANY RIGHT TO SPECIFIC PERFORMANCE AND ALL
CLAIMS FOR OTHER DAMAGES OTHER THAN ANY INDEMNIFICATION OBLIGATIONS OF BUYER OR
RELIEF AT LAW OR IN EQUITY, INCLUDING ANY RIGHTS SELLER MAY HAVE PURSUANT TO
SECTION 1680 OR SECTION 3389 OF THE CALIFORNIA CIVIL CODE RELATING TO BUYER’S
BREACH OR DEFAULT.  NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED IN THIS
SECTION WILL AFFECT SELLER’S RIGHTS TO RECOVER ATTORNEYS’ FEES AND EXPENSES IN
ACCORDANCE WITH SECTION 10.7 OF THIS AGREEMENT IF SELLER IS THE PREVAILING PARTY
IN ANY ACTION OR PROCEEDING OR AFFECT SELLER’S RIGHTS AND REMEDIES WITH RESPECT
TO ANY OBLIGATION OF BUYER TO INDEMNIFY SELLER.  BY INITIALING IN THE SPACES
WHICH FOLLOW, SELLER AND BUYER SPECIFICALLY AND EXPRESSLY AGREE TO ABIDE BY THE
TERMS AND PROVISIONS OF THIS SECTION 8.3 GOVERNING LIQUIDATED DAMAGES.
 
Seller
(   ) Buyer ( /s/ PJB )

 
8.4               Release from Escrow.  Upon termination of this Agreement
pursuant to Sections 8.1 or 8.2, the Title Company shall promptly return to
Buyer and Seller, respectively, all documents and monies deposited by them into
escrow, subject to Seller’s right to retain the Deposit pursuant to Sections 8.2
and 8.3.
 
ARTICLE 9                DAMAGE, DESTRUCTION AND CONDEMNATION
 
Seller shall notify Buyer in writing within a commercially reasonable period
after Seller becomes aware of any damage to the Property or of any taking or
threatened taking of all or any portion of the Property.
 
9.1                Total Condemnation.  If all of the Property is condemned
prior to the conveyance thereof to Buyer, this Agreement shall terminate on the
date of notice of such taking and the entire award shall be the sole property of
Seller and Buyer hereby irrevocably assigns to Seller all of its right, title
and interest in and to any and all awards, and the Deposit shall be immediately
returned to Buyer, and any other money or documents in Escrow shall be returned
to the party depositing the same, and the parties shall have no further rights
or obligations hereunder except for those obligations of Buyer which expressly
survive any such termination.
 
9.2               Material Condemnation.  If less than all of the Property is
condemned prior to the conveyance thereof to Buyer, within 15 days after the
notification to Buyer pursuant to Section 9.1, Buyer shall determine whether
such taking or threatened taking has affected or will affect a material part of
the Property and shall provide Seller with written notification of its
determination (the “Materiality Determination”).  Buyer may elect, by written
notice delivered to Seller within such 15 day period, to terminate this
Agreement if the taking has affected or will affect a material part of the
Property.  If Buyer does not so terminate or if the condemnation does not affect
a material part of the Property, Buyer shall accept the Property at closing in
its then condition, without a reduction in the Purchase Price and Seller shall
assign to Buyer at the Closing Seller’s entire right, title and interest in any
and all awards.
 
-18-

--------------------------------------------------------------------------------

9.3                Material Casualty.  If there is material damage to the
Property or if the Property is destroyed or materially damaged by earthquake,
flood, landslide, or other casualty prior to the Closing Date, then Buyer shall
have the right, by written notice delivered to Seller and the Title Company
within ten (10) business days after Buyer receives written notice of such damage
or destruction, to terminate this Agreement and cancel Escrow.  Otherwise, if
Buyer does not so elect to terminate this Agreement and cancel Escrow by written
notice delivered to Seller and the Title Company within such ten (10) business
day period, then this Agreement shall remain in full force and effect.  If this
Agreement and the Escrow are terminated by Buyer by written notice delivered to
Seller and the Title Company during such ten (10) business day period as
provided above, then the Deposit shall be immediately returned to Buyer, and any
other money or documents with the Escrow Holder shall be returned to the party
depositing the same, and the parties hereto shall have no further rights
hereunder except for any obligations which survive such termination.  If between
the Effective Date and the Closing Date the Property suffers damage which is not
material, Seller shall repair the damage at its expense prior to the Closing,
and the Closing Date shall be extended for a reasonable period of time to allow
for completion of the repairs.
 
9.4                Materiality Standard.  For purposes of this Section 9, a
taking or casualty of a portion of the Property shall be deemed to be "material"
if, in the reasonable judgment of Buyer, it results in a 5% or greater reduction
in the number of housing units which may be developed on the Property for the
uses permitted by all applicable laws, zoning restrictions, ordinances, rules,
regulations and requirements of any governmental or quasi-governmental agency.
 
ARTICLE 10             GENERAL
 
10.1            Notices.  All notices, consents, requests, demands or other
communications to or upon the respective parties shall be in writing and shall
be effective for all purposes upon receipt on any Business Day before 5:00 PM
local time and on the next Business Day if received after 5:00 PM or on other
than a Business Day, including without limitation, in the case of (i) personal
delivery, (ii) delivery by messenger, express or air courier or similar courier,
and (iii) transmittal by electronic mail (e-mail) or by electronically confirmed
telecopier or facsimile.  The recipient of an e-mail notice shall have an
affirmative obligation to send an e-mail response (not machine generated)
acknowledging the receipt of the e-mail)..
 
The addresses for notice are:
 
SELLER:
SSBT LCRE V LLC
 
c/o State Street Bank and Trust
 
One Lincoln Street, SFC-21
 
Boston, MA 02111
 
Attn:  Q. Sophie Yang
 
Tele:  617-664-2986
 
Email:  qyang@statestreet.com
   
With a copy to:
Morgan, Lewis and Bockius LLP
 
One Market, Spear Street Tower
 
San Francisco, CA 94105-1596
 
Attn:  Edward S. Merrill
 
Tele:  (415) 442.1246
 
Facsimile:  (415) 442.1001
 
Email:  doc.merrill@morganlewis.com

 
-19-

--------------------------------------------------------------------------------

BUYER:
HomeFed Otay Land II, LLC
 
1903 Wright Place, Suite 220
 
Carlsbad, CA  92008-6528
 
Attn:  Paul J. Borden and Chris Foulger
 
Tele:  (760) 918-8200
 
Facsimile:  (760) 918-8210
 
Email:  pborden@hfc-ca.com; cfoulger@hfc-ca.com
   
With a copy to:
Sheppard, Mullin, Richter & Hampton LLP
 
501 W. Broadway, 19th Floor
 
San Diego, CA  92101
 
Attention:  David Hymer
 
Tele:  (415) 442.1246
 
Facsimile No.: (619) 234-3815
 
E-Mail: dhymer@sheppardmullin.com
   
HomeFed Corporation:
HomeFed Corporation
 
1903 Wright Place, Suite 220
 
Carlsbad, CA  92008-6528
 
Attn:  Paul J. Borden and Chris Foulger
 
Tele:  (760) 918-8200
 
Facsimile:  (760) 918-8210
 
Email:  pborden@hfc-ca.com; cfoulger@hfc-ca.com
   
With a copy to:
Sheppard, Mullin, Richter & Hampton LLP
 
501 W. Broadway, 19th Floor
 
San Diego, CA  92101
 
Attention:  David Hymer
 
Tele:  (415) 442.1246
 
Facsimile No.: (619) 234-3815
 
E-Mail: dhymer@sheppardmullin.com

 
Either party may change its address by written notice to the other given in the
manner set forth above.  Receipt of communication by facsimile shall be
sufficiently evidenced by a machine generated confirmation of transmission
without notation of error.  In the case of illegible or otherwise unreadable
facsimile transmissions, the receiving party shall promptly notify the
transmitting party of any transmission problem and the transmitting party shall
promptly resend any affected pages.  Receipt of communication by email shall be
sufficiently evidenced by an email response from the recipient.  The recipient
of an e-mail notice shall have an affirmative obligation to send an e-mail
response (not machine generated) acknowledging the receipt of the e-mail).
 
10.2            Entire Agreement.  This Agreement contains the entire agreement
and understanding between Buyer and Seller concerning the subject matter of this
Agreement and supersedes all prior agreements, terms, understandings,
conditions, representations and warranties, whether written or oral, made by
Buyer or Seller concerning the Property or the other matters which are the
subject of this Agreement. As between Buyer and Seller, this Agreement
supersedes the Confidentiality Agreement between the Listing Broker and Buyer
and the parties agree to use reasonable efforts to terminate such agreement as
of the Effective Date. The parties acknowledge that each party and its counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any of its amendments or exhibits.  This Agreement shall be construed as a whole
in accordance with its fair meaning, and without regard to California Civil Code
Section 1654 or similar statutes requiring construction against the constructing
party.
 
-20-

--------------------------------------------------------------------------------

10.3            Severability.  The provisions of this Agreement are intended to
be severable and enforced to the maximum extent permitted by law.  If for any
reason any provision of this Agreement shall be held invalid, illegal or
unenforceable in whole or in part in any jurisdiction, then that provision shall
be ineffective only to the extent of the invalidity, illegality or
unenforceability and in that jurisdiction only, without in any manner affecting
the validity, legality or enforceability of the unaffected portion and the
remaining provisions in that jurisdiction or any provision of the Agreement in
any other jurisdiction.  The unaffected portion and provisions of the Agreement
will be enforced to the maximum extent permitted by law.
 
10.4            References.  Unless otherwise indicated, (a) all section and
exhibit references are to the sections and exhibits of this Agreement, and (b)
all references to days are to calendar days.  All the exhibits attached to this
Agreement are incorporated by this reference.  The headings used in this
Agreement are provided for convenience only and this Agreement shall be
interpreted without reference to any headings.  The masculine, feminine or
neuter gender and the singular or plural number shall be deemed to include the
others whenever the context so indicates or requires.
 
10.5            Governing Law and Forum.  This Agreement shall be governed by
and construed in accordance with the laws of the State of California other than
choice of law rules.  For the convenience of the parties, they have selected the
state and federal courts located in San Diego, California as the forum for the
resolution of disputes; and the parties consent to the jurisdiction of these
courts.
 
10.6            Time.  Time is of the essence in the performance of each party’s
respective obligations under this Agreement, and no notice of a party’s intent
to require strict compliance with the deadlines set forth in this Agreement is
required.  If a date for the performance of an obligation or the exercise of a
right  or the giving of any notice falls on a day other than a Business Day, the
time for performance or exercise shall be extended to the next Business Day.
 
10.7            Attorneys’ Fees.  If any legal action or other proceeding is
commenced to enforce or interpret any provision of, or otherwise relating to,
this Agreement, the losing party shall pay the prevailing party’s actual
attorneys’ fees and expenses incurred in the investigation of any claim leading
to the proceeding, preparation for and participation in the proceeding, any
appeal or other post judgment motion, and any action to enforce or collect the
judgment including contempt, garnishment, levy, discovery and bankruptcy.  For
this purpose “expenses” include, without limitation, court or other proceeding
costs and experts’ and attorneys’ fees and their expenses.  The phrase
“prevailing party” shall mean the party who is determined in the proceeding to
have prevailed or who prevails by dismissal, default or otherwise.
 
10.8            Assignment.  Seller shall have the right to assign its rights
and obligations under this Agreement to any party in which Seller has an
ownership interest so long as the assignee assumes Seller’s obligations under
this Agreement and acquires title to the Property.  Buyer may not assign its
rights and obligations under this Agreement without the prior written consent of
Seller, which Seller may withhold in its sole discretion, except that Buyer
shall have the right to assign its rights and obligations under this Agreement
without Seller’s consent to any party in which Buyer has an ownership interest
so long as the assignee assumes Buyer’s obligations under this Agreement.  In no
event shall any permitted assignment by Seller or Buyer relieve Seller or Buyer
of its obligations under this Agreement.  This Agreement shall inure to the
benefit of and be binding upon the parties to this Agreement and their
respective successors and assigns.
 
-21-

--------------------------------------------------------------------------------

10.9            Further Assurances.  Each party, at any time before or after
Closing, at its own expense shall execute such documents and take such other
actions consistent with the terms of this Agreement reasonably required to carry
out the terms of this Agreement.
 
10.10         No Third Party Beneficiaries.  Nothing in this Agreement, express
or implied, is intended to confer any rights or remedies under or by reason of
this Agreement on any person other than the express parties to this Agreement.
 
10.11        Commissions.  Seller broker in this transaction is Jones Lang
LaSalle Americas, Inc. (the “Listing Broker”).  Seller shall be responsible for
the payment of all commissions due to the Listing Broker.  Each party represents
to the other party that the representing party has incurred no liability for any
brokerage commission or finder’s fee arising from or relating to the
transactions contemplated by this Agreement, other than as set forth in this
Section 10.11.  Each party shall pay all costs, damages and expenses (including
without limitation, attorneys’ fees) on account of any brokerage commission or
finder’s fee which that party has agreed to pay or which is claimed to be due as
a result of the actions of that party.  This Section 10.11 is intended to be
solely for the benefit of the parties to this Agreement and is not intended to
benefit, nor may it be relied upon by, any person or entity not a party to this
Agreement.  This Section 10.11 shall survive the Closing or the termination of
this Agreement prior to Closing
 
10.12         Recording.  Under no circumstances may either party record this
Agreement or any memorandum of this Agreement before Closing.
 
10.13         Publicity.  Except for those matters that must be disclosed to
perform the Buyer and Seller commitments under this Agreement, the parties agree
that the provisions of this Agreement are confidential business of Buyer and
Seller and no press releases concerning the transactions provided for in this
Agreement shall be made by either party before Closing without the prior written
consent of the other party which consent may be withheld as the other decides in
its sole discretion.  After Closing, neither Seller nor Buyer shall disclose the
Purchase Price or terms of the transaction without the other party's prior
written consent.  Notwithstanding the foregoing or anything to the contrary
contained in this Agreement, if either party determines, in its sole and
absolute discretion, that it is required by applicable laws, rules or
regulations at any time to file a Form 8-K with the U.S. Securities and Exchange
Commission or to make any similar filing with any governmental authority with
respect to this transaction, then such party is authorized to make such filing
and such party may also issue one or more press releases that contain the same
or similar information.
 
10.14         Waivers.  Except as specifically provided otherwise herein, any
waiver by any party of a breach of any provision of this Agreement shall not
operate as or be construed to be a waiver of any other breach of any other
provision of this Agreement, and the failure by either party to exercise any
right under this Agreement shall not be deemed to be a waiver of such right.
 
10.15         Construction of Agreement.  All representations and warranties and
all covenants referred to or required to be performed after the Closing, shall
survive the Closing and the recording of the Grant Deed for a period of one (1)
year.
 
-22-

--------------------------------------------------------------------------------

10.16         Transaction Expenses.  Whether or not the transactions
contemplated by this Agreement are consummated, each party shall pay its own
fees and expenses incident to the negotiation, preparation, execution,
authorization (including any necessary meetings or actions) or delivery of this
Agreement and in consummating the transactions contemplated by this Agreement,
including, without limitation, the fees and expenses of its attorneys,
accountants and other advisors.
 
10.17         Exhibits and Schedules.  The following exhibits and schedules are
attached to this Agreement and made a part of this Agreement by this reference:
 
Exhibit A
Property Description
Exhibit B
Form of Grant Deed
Exhibit C
Definitions
Exhibit D
Title Conditions
Exhibit E
General Assignment and Bill of Sale

 
10.18        Counterparts.  This Agreement may be executed in multiple identical
counterparts, each of which shall be deemed an original, and counterpart
signature pages may be detached and assembled to form a single original
Agreement.  This Agreement may be executed and delivered by the exchange of
electronic facsimile or portable document format (.pdf) copies or counterparts
of the signature page, which shall be considered the equivalent of ink signature
pages for all purposes.
 
The parties have executed this  Purchase and Sale Agreement and Joint Escrow
Instructions as of the Effective Date.
 
SELLER:
BUYER:
 
SSBT LCRE V LLC, a Delaware limited liability company
HOMEFED OTAY LAND II, LLC, a Delaware limited liability company
  By: SSBT LCRE HOLDCO LLC, a Delaware limited liability company, its sole
member By: /s/ Paul Borden   Paul Borden, President   By: STATE STREET BANK AND
TRUST COMPANY, a Massachusetts trust company, its sole member
JOINDER:
    By: /s/ Paul J. Sellan
The undersigned joins this Agreement solely for purposes of its obligations
under Sections 3.1.6 and 6.5 of the Agreement.
    Name: Paul J. Sellan     Its: Executive Vice President
HOMEFED CORPORATION, a Delaware corporation
    By: /s/ Paul Borden   Paul Borden, President

 
-23-

--------------------------------------------------------------------------------

Exhibit A
 
Property Description


THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF SAN DIEGO, STATE
OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:


PARCEL A: (644-060-25, 26, 27) (645-030-20)


PARCELS 1, 2 AND 3 OF PARCEL MAP NO. 21214, IN THE CITY OF CHULA VISTA, COUNTY
OF SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO MAP THEREOF  FILED IN THE OFFICE
OF THE COUNTY RECORDER OF SAN DIEGO COUNTY JANUARY 29, 2015 AS FILE NO.
2015-7000022, OFFICIAL RECORDS.


PARCEL B: (644-070-21) (646-010-07)


PARCELS 1 AND 2 OF PARCEL MAP NO. 21215, IN THE CITY OF CHULA VISTA, COUNTY OF
SAN DIEGO, STATE OF CALIFORNIA, FILED IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY, JANUARY 29, 2015 AS FILE NO. 2015-7000023, OFFICIAL RECORDS.


PARCEL C: (644-090-03) (644-080-20,21)


PARCELS 1 AND 2 OF PARCEL MAP NO. 21216, IN THE CITY OF CHULA VISTA, COUNTY OF
SAN DIEGO, STATE OF CALIFORNIA, ACCORDING TO MAP THEREOF  FILED IN THE OFFICE OF
THE COUNTY RECORDER OF SAN DIEGO COUNTY JANUARY 29, 2015 AS FILE NO.
2015-7000024, OFFICIAL RECORDS


PARCEL D:  (597-150-10)


THE NORTHWEST QUARTER OF THE NORTHWEST QUARTER OF SECTION 16, ALL IN TOWNSHIP 17
SOUTH, RANGE 1 EAST, SAN BERNARDINO MERIDIAN, IN THE COUNTY OF SAN DIEGO, STATE
OF CALIFORNIA, ACCORDING TO OFFICIAL PLAT THEREOF.
 
Exhibit A
 

--------------------------------------------------------------------------------

Exhibit A-1
 
Takashima Property


THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF SAN DIEGO, STATE
OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:


 LOT 2, SECTION 20, TOWNSHIP 18 SOUTH, RANGE 1 WEST, SAN BERNARDINO MERIDIAN,
ACCORDING TO THE OFFICIAL PLAT THEREOF, IN THE CITY OF CHULA VISTA, COUNTY OF
SAN DIEGO, STATE OF CALIFORNIA.


EXCEPTING FROM SAID LOT 2 THAT PORTION LYING SOUTHERLY OF A LINE DESCRIBED AS
FOLLOWS:


COMMENCING AT THE SOUTHWEST CORNER OF SAID LOT 2; THENCE ALONG THE WESTERLY LINE
OF SAID LOT 2, NORTH 00°12'21" EAST (RECORD - NORTH 00°09'00" WEST) 20.00 FEET
TO THE TRUE POINT OF BEGINNING; THENCE CONTINUING ALONG SAID WESTERLY LINE NORTH
00°12'21" EAST (RECORD - NORTH 00°09'00" WEST) 995.00 FEET; THENCE SOUTH
80°09'39" EAST (RECORD - SOUTH 80°31'00" EAST) 200.00 FEET; THENCE SOUTH
81°56'09" EAST (RECORD - SOUTH 82°17'30" EAST) 385.00 FEET; THENCE SOUTH
76°28'09" EAST (RECORD - SOUTH 76°49'30" EAST) 150.00 FEET; THENCE SOUTH
83°55'09" EAST (RECORD - SOUTH 84°16'30" EAST) 301.81 FEET; THENCE SOUTH
00°07'39" EAST (RECORD - SOUTH 00°29'00" EAST) 3.51 FEET; THENCE SOUTH 80°23'57"
EAST 226.73 FEET TO A TANGENT 2000.00 FOOT RADIUS CURVE CONCAVE SOUTHWESTERLY;
THENCE SOUTHEASTERLY ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF
03°31'44 A DISTANCE OF 123.19 FEET TO THE EASTERLY LINE OF SAID SECTION 20,
BEING ALSO THE WESTERLY LINE OF OTAY RANCH ACCORDING TO MAP THEREOF NO. 862
FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO COUNTY, JUNE 4, 1915.


APN 644-050-08
 

--------------------------------------------------------------------------------

Exhibit B
 
Form of Grant Deed
RECORDING REQUESTED BY AND
WHEN RECORDED MAIL TO AND
MAIL TAX STATEMENTS TO:
 
 

--------------------------------------------------------------------------------

(Above Space For Recorder’s Use Only)
 
GRANT DEED
 
The undersigned grantors declare:
 
DOCUMENTARY TRANSFER TAX
$
 

 

--------------------------------------------------------------------------------

Signature of Declarant or Agent determining tax — Firm Name
 
___ Computed on the consideration or value of property conveyed; OR
 
___ Computed on the consideration or value less liens or encumbrances remaining
at time of sale.
 
For a valuable consideration, receipt of which is hereby acknowledged,
________________________, hereby grants to _______________________, the real
property in the City of Chula Vista, San Diego County, California described as
follows:
 
SEE EXHIBIT “A” ATTACHED HERETO AND
INCORPORATED HEREIN BY THIS REFERENCE
 
This conveyance is subject to: non-delinquent real property taxes and
assessments; all matters of record; and any matters which could be ascertained
by a proper inspection or survey of such real property.
 
DATED: __________, 2015
 
    By:  

 

--------------------------------------------------------------------------------

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

State of California
County of _______
 
On __________________ before                                           
                         me,
____________________________________________________________ (here insert name
and title of officer), personally appeared
________________________________________, who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct
 
WITNESS my hand and official seal.
 
Signature
   (Seal)

 

--------------------------------------------------------------------------------

EXHIBIT A
 
[To be provided]
 

--------------------------------------------------------------------------------

Exhibit C
 
DEFINITIONS
 
“Account” is defined in Section 2.2.
 
“Agreement” is defined in the preamble.
 
“Assigned Contracts” is defined in Section 3.1.8.
 
“Business Day” means any day other than Saturday or Sunday on which national
banking associations in the state of California are open for business.  If a
date for the performance of an obligation or the exercise of a right falls on a
day other than a Business Day, the time for performance or exercise shall be
extended to the next Business Day.
 
“Buyer” is defined in the preamble.
 
“Buyer’s Designees” means any contractor, consultant, agent, employee or invitee
of Buyer, or other Person designated in writing by Buyer.
 
“Buyer’s Excluded Claims” is defined in Section 6.4.
 
“Buyer’s Supplemental Title Notice” is defined in Section 3.5.
 
“Claims” is defined in Section 6.3.
 
“Closing” is defined in Section 7.1.
 
“Closing Date” is defined in Section 7.1.
 
“Contracts” is defined in Section 3.1.7.
 
“Deposit” is defined in Section 2.2.
 
“Due Diligence Documents” is defined in Section 3.1.7.
 
“Due Diligence Investigation” is defined in Section 3.1.2.
 
“Due Diligence Period” is defined in Section 3.1.1.
 
“Effective Date” is defined in the preamble.
 
“Environmental Laws” means any common law or federal, state, or local statute,
ordinance, rule, regulation, policy, guidelines, standards, permit or order
relating to the protection of human health, safety, wildlife or the environment,
including, without limitation, all requirements pertaining to: (i) the
manufacture, processing, distribution, use, handling, treatment, storage and
disposal of Hazardous Materials; (ii) the reporting, investigation and
remediation of Releases of Hazardous Materials into any media, including soil,
groundwater, surface water and air; (iii) the health and safety of employees in
the workplace or of any member of the public;  (iv) natural resources; (vi)
wetlands;  and (vii) endangered or threatened species or habitats.
 
Exhibit C
 
-1-

--------------------------------------------------------------------------------

“Environmental Liabilities” means all past, present and future claims, of any
kind or nature, contingent or otherwise, foreseeable or unforeseeable, accrued
or unaccrued, liquidated or unliquidated, suits, causes of actions, demands,
losses, damages (including foreseeable and unforeseeable consequential damages,
lost profits, lost rents, punitive damages, natural resource damages and
diminution of property value), liabilities, fines, penalties, costs, taxes,
charges, liens, judicial proceedings, orders, judgments, settlements,
administrative proceedings (including notices of non-compliance, charges,
directives, demands, requests for information, compliance orders and consent
decrees), remedial actions and compliance requirements (including reporting,
investigation, monitoring, response, abatement, restoration and cleanup), third
party claims, (including tort, personal injury, economic and property claims and
expenses (including reasonable attorney’s fees and expenses, costs of defense,
and costs of experts and consultants)) related to or arising out of, indirectly
or directly, in whole or in part, Environmental Laws or any Releases of
Hazardous Materials.
 
“Environmental Studies” is defined in Section 3.1.4.
 
“Escrow” is defined in Section 1.2.
 
“Existing Land” is defined in Section 1.1.
 
“Feasibility Study” is defined in Section 3.1.3.
 
“Grant Deed” is defined in Section 7.2.1.
 
“Hazardous Materials” means any substance which is listed, regulated or defined
as a hazardous substance, hazardous material, restricted material, toxic
substance, toxic pollutant, hazardous waste, hazardous chemical, carcinogen,
mutagen, reproductive toxicant, explosive substance, corrosive substance,
flammable or ignitable substance, or pollutant or contaminant under any
Environmental Laws, including, without limitation, (i) radioactive substances;
(ii) asbestos; (iii) radon gas; (iv) polychlorinated biphenyls (PCBs); (v)
petroleum (including crude oil and any fractions of crude oil) and petroleum
products, and any additives (including MTBE); (vi) natural or synthetic gas or
any mixture, (vii) medical or infectious waste; (viii) lead-based paint; (ix)
urea foam insulation; and (x) microbial matter.
 
“Improvements” is defined in Section 1.1.
 
“Independent Consideration” is defined in Section 2.2.
 
“In-Process Permits” is defined in Section 5.3.2.
 
“Knowledge” means the actual knowledge as of the Effective Date and as of the
Closing Date, without investigation or inquiry of any kind or any duty to
investigate or inquire, of Q. Sophie Yang, who shall not have any personal
liability as a result of being used as a measure of Buyer’s knowledge.
 
“Land” is defined in Section 1.1.
 
“Listing Broker” is defined in Section 10.11.
 
“Materiality Determination” is defined in Section 9.2.
 
Exhibit C
 
-2-

--------------------------------------------------------------------------------

“Meadow Lane Agreement” is defined in Section 3.1.7.
 
“Natural Hazard Expert” is defined in Section 6.2.
 
“Non-Foreign Certificate” is defined in Section 7.2.2.
 
“Parent Guaranty” is defined in Section 6.5.
 
“Permitted Exceptions” is defined in Section 3.3.
 
“Person” means an individual, or a corporation, partnership, limited liability
company, trust, association or other entity of any nature, or a governmental
agency.
 
“Preliminary Report” is defined in Section 3.4.
 
“Property” is defined in Recital A.
 
“Property Conditions” is defined in Section 6.1.
 
“Purchase Price” is defined in Section 2.1.
 
“Release” means any accidental or intentional spilling, leaking, pumping,
pouring, emitting, discharging, injecting, escaping, leaching, dumping or
disposing into the environment of any Hazardous Material (including the
abandonment or discarding of barrels, containers, and other receptacles
containing any Hazardous Material).
 
“Seller” is defined in the preamble.
 
“Seller Parties” is defined in Section 3.1.6.
 
“Seller’s Response Period” is defined in Section 3.5.
 
“Seller’s Title Notice” is defined in Section 3.5.
 
“Supplemental Title Matters” is defined in Section 3.5.
 
“Supplemental Title Review Period” is defined in Section 3.5.
 
“Supporting Documents” is defined in Section 3.4.
 
“Takashima Property” is defined in Recital A.
 
“Title Company” is defined in Section 1.2.
 
“Title Policy” is defined in Section 4.1.3.
 
“Withholding Certificate” is defined in Section 7.2.3.
 
Exhibit C
 
-3-

--------------------------------------------------------------------------------

Exhibit D
 
Title Conditions



1. Acceptance of Irrevocable Offer of Dedication of Fee Interest for APN
646-080-17, dated May 26, 2015, signed by the City Clerk of the City of Chula
Vista, pursuant to Irrevocable Offer of Dedication of Fee Interest from Seller
recorded December 10, 2014 as Document No. 2014-0543529 in the Official Records
of San Diego County.  Seller has provided this document to the Title Company to
record at the request of the City of Chula Vista.




2. Acceptance of Irrevocable Offer of Dedication of Fee Interest for APN
646-010-04, dated May 26, 2015, signed by the City Clerk of the City of Chula
Vista, pursuant to Irrevocable Offer of Dedication of Fee Interest from Seller
recorded December 10, 2014 as Document No. 2014-0543530 in the Official Records
of San Diego County.  Seller has provided this document to the Title Company to
record at the request of the City of Chula Vista.

 
Exhibit D
 

--------------------------------------------------------------------------------

Exhibit E
 
General Assignment and Bill of Sale


GENERAL ASSIGNMENT AND BILL OF SALE
 
Reference is made to that certain property located in the City of Chula Vista,
State of California and described in more detail on Exhibit A attached hereto
and made a part hereof and the improvements located thereon and the rights,
privileges and entitlements incident thereto (the “Property”).
 
For good and valuable consideration, receipt of which is acknowledged, the
undersigned, SSBT LCRE V LLC, a Delaware limited liability company (“Seller”),
sells, transfers, assigns, conveys and delivers to ____________________
(“Buyer”), without warranty except as otherwise provided in the Purchase and
Sale Agreement and Joint Escrow Instructions between the parties, all of
Seller’s right, title and interest in all assets, rights, materials,
reimbursements, refunds and/or claims owned, used or held in connection with the
ownership, use, management, development or enjoyment of the Property, including,
without limitation: (i) all entitlements, approvals, permits, development
agreements and other agreements with governmental entities relating to the
development of Property; (ii) all plans, specifications, surveys, studies,
reports, maps, drawings and other renderings relating to the Property; (iii) all
warranties, claims, indemnities and any similar rights relating to and
benefiting the Property or the assets transferred hereby; (iv) all intangible
rights, goodwill and similar rights benefiting the Property; (v) all development
rights benefiting the Property; (vi) all rights, refunds, reimbursements,
credits, claims and awards benefiting or appurtenant to the Property; (vii) all
rights to receive a reimbursement, credit or refund from the applicable agency
or entity of any deposits or fees paid in connection with the development of the
Property, (viii) all claims, counterclaims, defenses or actions, whether at
common law or pursuant to federal, state, or local laws or regulations, against
third parties relating to the Property and (ix) the Contracts listed on Exhibit
B1 attached hereto.
 
Seller shall, at any time and from time to time upon written request therefor,
execute and deliver to Buyer, its nominees, successors and/or assigns, any new
or confirmatory instruments and do and perform any other acts that Buyer, its
nominees, successors and/or assigns, may reasonably request in order to fully
transfer possession and control of, and protect the rights of Buyer, its
nominees, successors and/or assigns in, all the assets of Seller intended to be
transferred and assigned hereby.
 
SSBT LCRE V LLC, a Delaware limited liability company

 

By:

 
Name:

 
Its:

 

--------------------------------------------------------------------------------

1 NOTE: Exhibit B to list Assigned Contracts (as defined in Section 3.1.8).
 
Exhibit E
 

--------------------------------------------------------------------------------

[EXHIBITS TO BE ATTACHED]
 
 
Exhibit E
 
 

--------------------------------------------------------------------------------